Citation Nr: 1756441	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-08 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, other than anxiety disorder, and to include depression.  

3.  Entitlement to service connection for alcohol abuse as secondary to a service-connected acquired psychiatric disorder.  

4.  Entitlement to service connection for diabetes mellitus, type II.  

5.  Entitlement to service connection for a heart disorder. 

6.  Entitlement to a temporary total evaluation because of treatment and hospitalization for a service-connected acquired psychiatric disability, to include PTSD.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2012 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In a March 2009 decision, the Board reopened a claim of entitlement to service connection for an anxiety disorder, but denied the claim on the merits.  The Veteran did not appeal the Board's decision to the Court of Appeals for Veterans Claims (Court) and the March 2009 became final.  In August 2011, the Veteran filed a claim for service connection for PTSD and in August 2012, he filed a claim for service connection for depression.  While cognizant of the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), and after reviewing the contentions and evidence, the Board determines that these issues should be re-characterized and are more accurately stated as listed on the title page of this decision.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference during a May 2017 Board hearing.  A transcript of the hearing is included in the claims file.  


FINDINGS OF FACT

1.  An in-service stressor sufficient to cause current PTSD has not been verified.

2.  The Veteran did not incur an event, injury, or disease related to his current depression disorder during active duty service.  

3.  The Veteran's current alcohol abuse disorder is not caused or aggravated by a service-connected acquired psychiatric disorder, to include PTSD. 

4.  The Veteran did not incur an event, injury, or disease related to his current diabetes mellitus, type II, disorder during active duty service, and this disorder did not manifest in service or within one year of separation from service. 

5.  The Veteran did not incur an event, injury, or disease related to his current heart disorder during active duty service, and his current heart disorder is not caused or aggravated by a service-connected disability.  

6.  The Veteran did not undergo a period of hospitalization lasting longer than 21 days due to a service-connected disability in September 2012. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2017).

2.  The criteria for service connection for an acquired psychiatric disorder, other than anxiety disorder, and to include depression, have not been met.  38 U.S.C. §§ 1101, 1110; 38 C.F.R. §§ 3.303, 3.304.

3.  The criteria for service connection for alcohol abuse as secondary to a service-connected acquired psychiatric disorder have not been met.  38 U.S.C. §§ 1101, 1110; 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).

4.  The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

5.  The criteria for service connection for a heart disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310. 

6.  The criteria for a temporary total evaluation because of hospitalization for a service-connected acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.29 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

With respect to VA's duty to assist, the Veteran asserted that he should have been scheduled for VA examinations for his acquired psychiatric disorder, alcohol abuse disorder, diabetes disorder, and heart disorder claims in a June 2013 statement.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2017); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon, 20 Vet. App. at 81; see 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The Veteran has not been provided with VA examinations for his service connection claims.  However, as explained below, the Board finds that there was no event, injury, or disease related to the Veteran's current PTSD, acquired psychiatric disorder, diabetes, and heart disorders that occurred in service.  Moreover, the record does not indicate that the Veteran's alcohol abuse disorder is caused or aggravated by a service-connected disability.  VA, therefore, has no duty to provide medical examinations for these claims.

Service Connection, Generally

The Veteran contends that his current PTSD and depression are caused by his active duty service, to include handling body parts of deceased soldiers while station in Hawaii.  Moreover, he contends that his heart and alcohol abuse disorders are caused or aggravated by his depression and PTSD.  Additionally, he contends that his diabetes mellitus, type II, and heart disorder are caused by in-service exposure to certain herbicides, including Agent Orange, while working and handling equipment in Hawaii that was previously located in Vietnam.  Lastly, he contends that he is entitled to a temporary total evaluation because of hospitalization for a service-connected acquired psychiatric disability, to include PTSD.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a disability in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013).  The Veteran currently has diabetes mellitus, type II, which is a chronic disease listed under 38 C.F.R. § 3.309(a); thus, 38 C.F.R. § 3.303(b) is applicable. 

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases (such as diabetes) become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation.  See Combee, 34 F.3d at 1043.

Furthermore, for the diseases listed in 38 C.F.R. § 3.309(e), including diabetes mellitus, type II, and certain cardiovascular disorders, the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed.  Section 3.303(e) provides that when exposure to herbicide agents is established during active duty, diseases associated with herbicide exposure that manifest at any date, however remote, after service are entitled to service connection, unless they are clearly attributable to causes unrelated to service (intercurrent causes).  See 38 C.F.R. § 3.307(d).  The diseases listed at 38 C.F.R. § 3.309(e) must become manifest to a degree of 10 percent or more at any time after service, except for certain diseases, which are required to have manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during the active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary disability, the secondary disability shall be considered a part of the original disability.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C. § 7104(a) (2012).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

PTSD and Acquired Psychiatric Disorder, Other Than Anxiety Disorder, and to Include Depression

The Veteran contends that his current PTSD and depression are caused by several in-service incidents related to basic training and a special detail in which the Veteran was tasked with handling body parts of deceased soldiers.  Because the evidence pertaining to the Veteran's acquired psychiatric disorder, other than anxiety disorder, and PTSD is located in the same or similar documents, the Board shall analyze these claims together. 

In addition to the laws and regulation noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f). 

The diagnosis of PTSD must comply with the criteria set forth in the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, 5th edition, of the American Psychiatric Association (DSM-V).  See 38 C.F.R. §§ 4.125(a), 4.130 (2017).  However, the record reflects that the Veteran's psychiatric health has also been analyzed under the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV) criteria because it was analyzed prior to the release of the DSM-V.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that VA may presume that a diagnosis made by a mental health care professional was made in accordance with the DSM-IV).  Thus, the Board shall consider the Veteran's appeal in light of the DSM-IV as well. 

DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror. 

A veteran's testimony, by itself, can establish the occurrence of an in-service stressor event if the requirements of 38 C.F.R. § 3.304(f)(3) are met.  The revised 38 C.F.R. § 3.304(f)(3) reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).  Effective on July 13, 2010, 38 C.F.R. § 3.304(f)(3) (stressor related to prisoner-of-war (POW) experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010). 

The revised 38 C.F.R. § 3.304(f)(3) provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2017). 

For purposes of 38 C.F.R. § 3.304(f)(3) "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.  75 Fed. Reg. 39843, 39852 (July 13, 2010).  

However, the Veteran has not alleged, and the record does not support, that the provisions of revised 38 C.F.R. § 3.304(f)(3) pertaining to "fear of hostile military or terrorist activity" apply to him.  Specifically, the Veteran's service personnel and service treatment records do not indicate that he engaged with a hostile enemy force during his active duty service from February 1968 to February 1970.  Rather, his service department records show that he served in the United States, to include Hawaii, and had approximately one year and six months of foreign service, which did not include service in Vietnam or other locations in which he could have been exposed to combat with a hostile military force.  Accordingly, the provisions relating to "fear of hostile military or terrorist activity" do not apply.  See 38 C.F.R. § 3.304(f)(3).  

The Veteran's VA treatment records indicate that he has current diagnoses of PTSD, and an acquired psychiatric disorder, other than anxiety disorder.  Specifically, numerous records, including an October 2011 VA progress note, show that the Veteran was diagnosed with PTSD and depression not otherwise specified (NOS).  Thus, the first element of service connection is met for each claim.

Regarding the second element of service connection for depression and PTSD, the Veteran's service treatment records do not show any complaints of or treatment for any acquired psychiatric disorder symptoms.  Specifically, his February 1968 induction report of examination and January 1970 separation report of medical examination show normal psychiatric symptoms.  Likewise, his February 1968 induction report of medical history and January 1970 separation report of medical history show that he denied any abnormal psychiatric symptoms, including frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any kind, but he did complain of other abnormal symptoms, such as a history of mumps.   

The evidence does not show that the Veteran complained of or was treated for depression until many years after service.  For example, a May 1971 VA examination report showed that he did not have any difficulty with depression.  In fact, although the Veteran was noted to have other psychiatric disorders, such as anxiety disorder, the evidence does not show treatment for depression until April 2011.  Furthermore, VA treatment records show that the Veteran was first treated for and diagnosed with PTSD in 2011.  In fact, during the May 2017 Board hearing, the Veteran testified that he did not seek treatment for this disability until that time. 

Nonetheless, the Veteran contends that his current PTSD and depression disorder are caused by two in-service incidents.  He contended in multiple statements throughout the appeal that during basic training, he was placed in a 55 gallon drum that was full of maggots.  He also alleges that while stationed in Hawaii, he was part of a special unit designated with handling the remains of dead soldiers that were shipped from Vietnam to the United States and that he handled the remains of personnel who were killed during a January 1969 explosion onboard the U.S.S. Enterprise.  The Board notes that multiple documents, including a November 2014 reply from the Joint Services Records Research Center (JSRRC), show that an explosion occurred onboard the U.S.S. Enterprise in January 1969 and that approximately 15 individuals were killed and more than 300 individuals were wounded.  Additionally, the Veteran's service personnel records show that he was stationed in Hawaii during this time.  However, as shown by the November 2014 JSRRC reply, as well as the Veteran's service personnel records, which only show that he was a supply clerk and a storage specialist, there is no indication that the Veteran handled the remains of dead bodies.  In fact, as the JSRRC indicated, the records from the Veteran's battalion do not show that he was assigned to any specific unit designed with preparing remains of deceased soldiers, to include from the explosion onboard the U.S.S. Enterprise.  Moreover, apart from the Veteran's statements, the record does not show that his current PTSD and depression are caused by any claimed incident in which he was placed in a drum full of maggots.  

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support a veteran's assertion that the stressful event occurred.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  The Court has held that the regulatory requirement for "credible supporting evidence" means that "the appellant's testimony, by itself, cannot, as a matter of law, establish the occurrence of a noncombat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996); see Kays v. Snyder, 846 F.3d 1208 (Fed. Cir. 2017), (Federal Circuit affirming a Court decision, which affirmed the Board's denial of service connection for PTSD due to the absence of credible supporting evidence of the claimed in-service stressor).  

While the Veteran asserted that his current PTSD and depression stem from these two in-service incidents, the record does not substantiate these assertions.  Specifically, VA attempted to corroborate the Veteran's reported stressors and in a November 2014 reply, the JSRRC was unable to corroborate them.  Given that there is no corroboration of the Veteran's claimed stressors, and the fact that the evidence does show complaints of or treatment for PTSD and depression until approximately 40 years after separation from service, the Board finds that the Veteran did not incur an event, injury, or disease related to his current depression disorder or PTSD during active duty service.  

Overall, the Veteran's stressors remain unverified.  The VA medical professionals who noted that the Veteran's current PTSD and depression were related to in-service events, including the October 2011 and December 2012 VA mental health professionals, based their statements upon the Veteran's self-reported history and these unverified stressors.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Consequently, these medical opinions in support of the Veteran's service connection claims, which were based solely upon the Veteran's reports of in-service stressors, are of no probative value.

Therefore, as the preponderance of the evidence is against claims for service connection for PTSD and an acquired psychiatric disorder, other than anxiety disorder, and to include depression, the benefit of the doubt doctrine does not apply, and the Veteran's claims must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


Alcohol Abuse

The Veteran also contends that his current alcohol abuse disorder started because he began drinking in service due to his claimed in-service stressors, and because of his current PTSD.  

Initially, the Board notes that the Veteran has been diagnosed with an alcohol abuse disorder during the appeal in many VA treatment records and that he was hospitalized for this disorder in September 2012.  The law prohibits the granting of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  Thus, service connection cannot be granted as a matter of law for an alcohol abuse disorder as directly caused or aggravated by active duty service.  However, an alcohol or drug abuse disability can be service connected if it was acquired as secondary to, or as a symptom of, the Veteran's service-connected disability - assuming that disability, itself, is not the result of his willful misconduct. Moreover, alcohol abuse, unless it is a secondary result of an organic disease or disability, is considered willful misconduct.  See 38 C.F.R. § 3.301 (2017); see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

Although the claims file contains numerous VA treatment records discussing the alcohol abuse diagnosis, the record does not show that this disorder is related to any service-connected disabilities.  Specifically, the Veteran contends that his alcohol abuse disorder is caused or aggravated by his acquired psychiatric disorders, including PTSD and depression.  However, as noted above, service connection is not in effect for any acquired psychiatric disorder.  Although the Veteran's bilateral hearing loss and tinnitus are service connected, he has not alleged, and the record does not show, that his current alcohol abuse disorder is caused or otherwise related to these service-connected disabilities.  As the claims file does not include any medical or lay evidence, including medical opinions or lay statements, indicating that the Veteran's alcohol abuse is related to his service-connected hearing loss and tinnitus, the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

Diabetes Mellitus, Type II, and Heart Disorder

The Veteran also contends that his current diabetes mellitus, type II, and heart disorders were caused by his exposure to herbicide agents during active duty service.  Additionally, the Veteran testified during the May 2017 Board hearing that his heart disorder was caused or aggravated by his acquired psychiatric disorder, to include PTSD.  Because the evidence pertaining to these disorders is located in the same or similar documents, the Board shall analyze these claims together. 

Initially, the Board notes that the Veteran has been diagnosed with several heart disorders during the appeal period.  For example, an April 2013 Disability Benefits Questionnaire (DBQ) report showed diagnoses for cardiomyopathy, hypertension (noted as hypertensive heart disease), and sinus tachycardia.  While this document and other VA and private treatment records show treatment for hypertension, the Board notes that the Veteran's hypertension claim was previously denied in a March 2009 un-appealed Board decision.  Thus, as the Veteran has not filed an application to reopen this previously denied claim, but rather filed a claim for service connection for a heart disorder, the Board shall not discuss the Veteran's hypertension symptoms below.  The Veteran also has a current diagnosis of diabetes mellitus, type II, as shown by many private and VA treatment records, including a March 2014 private progress note.  Thus, the first element of service connection is not in question for either claim.  

Regarding the second element of service connection, the Board finds that the Veteran did not incur an event, injury or disease related to his current diabetes mellitus, type II, sinus tachycardia, or cardiomyopathy disorders.  Specifically, the Veteran's service treatment records do not show any abnormal diabetes or heart symptoms.  In fact, in a March 1968 service treatment note, the Veteran stated that he has never been treated for heart trouble, high blood pressure, or diabetes.  Likewise, his February 1968 induction examination and January 1970 separation examination showed that his cardiac symptoms were normal and he denied ever having such symptoms, including pain or pressure in chest, heart palpitation or pounding, or high or low blood pressure.  

The record shows that the Veteran's current diabetes mellitus, type II, and heart disorders did not manifest in service or within one year of separation from service, and have not been continuous since that time.  An April 1971 general VA examination did not show any abnormal heart symptoms and noted that the Veteran has never had high blood pressure or trouble with his heart.  Likewise, a December 1993 private progress note showed no history of heart disease, diabetes, or blood pressure.  In fact, the Veteran was first diagnosed with diabetes mellitus, type II, in an April 2002 VA treatment record.  Similarly, as noted in the April 2013 DBQ, the Veteran was first diagnosed with cardiomyopathy in March 2002, which was caused by his hypertension that was first diagnosed in April 2000.  Additionally, this doctor noted that the Veteran's sinus tachycardia was diagnosed for the first time in June 2008.  This doctor also noted that the Veteran's alcohol abuse and diabetes mellitus, type II, contributed to his cardiomyopathy disorder.  Several other VA and private treatment records, including a May 2005 private office note, show that the Veteran's current cardiomyopathy is caused by his alcohol abuse disorder.  Given this evidence, the Board finds that the Veteran's current diabetes mellitus, type II, and sinus tachycardia and cardiomyopathy disorders did not manifest in service or within one year of separation from service, and have not been continuous since that time.  

Nonetheless, the Veteran contends that his current diabetes mellitus, type II, and heart disorders should be service connected because he was exposed to tactical herbicides during active duty service.  Specifically, he testified during the May 2017 Board hearing that his job while stationed in Hawaii was to clean equipment that was shipped back from Vietnam to the United States.  He testified that he was exposed to tactical herbicides, including Agent Orange, because he cleaned generators, trucks, and weapons that were previously located in Vietnam.  The Board notes that the Veteran's currently diagnosed heart disorders of sinus tachycardia and cardiomyopathy are not disorders listed in 38 C.F.R. § 3.309(e); thus, service connection on a presumptive basis for these disorders in unavailable.  See Walker, 718 F.3d at 1340.

While the Veteran's current diabetes mellitus, type II, disorder is listed in 38 C.F.R. § 3.309(e), there is no presumption of "secondary exposure" to toxic herbicide based on handling equipment once used in Vietnam.  The Veteran is not competent to identify the substances that were on the equipment that he handled, including trucks, generators, and weapons, because such a finding requires special training and expertise that he does not have.  38 C.F.R. § 3.159(a).  Moreover, the Court has held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010). Therefore, the evidence does not establish that the Veteran was exposed to herbicides, including Agent Orange, during his active duty service.  

The Veteran also testified during the May 2017 Board hearing that his current heart disorder is caused or aggravated by his acquired psychiatric disorder, to include PTSD.  However, the Board determines that service connection for a heart disorder as secondary to an acquired psychiatric disorder is not warranted because the Veteran's acquired psychiatric disorders, including depression and PTSD, are not service connected.  See 38 C.F.R. § 3.310.  The record does not indicate, and the Veteran has not alleged, that his heart disorder is related to his service-connected bilateral hearing loss or tinnitus.  

Accordingly, as the second element of service connection, to include on a presumptive basis, is not met for diabetes mellitus, type II, and a heart disorder, the benefit of the doubt doctrine does not apply, and the Veteran's claims must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

Temporary Total Evaluation

The Veteran contends that he is entitled to a temporary total evaluation based upon a 90-day hospitalization for an acquired psychiatric disorder, to include PTSD.  

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29.  Subject to the provisions of paragraphs (d), (e), and (f), this increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed care) or effective the last day of the month of termination of treatment or observation for the service-connected disability.  Id.

In November 2012, the Veteran filed a claim for a temporary total evaluation due to hospitalization for PTSD.  The record shows that he was hospitalized in a VA medical facility on September 26, 2010 for alcohol abuse, and that his treatment included discussions of acquired psychiatric disorders.  While the Veteran was hospitalized for over 21 days, the hospitalization must be for a service-connected disability.  See 38 C.F.R. § 4.29.  As noted above, the Veteran's hearing loss and tinnitus are his only service connected-disabilities.  The record does not show, and the Veteran has not alleged that he was hospitalized for his service-connected bilateral hearing loss and/or tinnitus disabilities starting in September 2012.  Therefore, the requirement for a hospitalization over 21 days for a service-connected disability is not met.

Accordingly, there is no legal basis for the allowance of a temporary total rating, despite the Veteran's inpatient treatment in September 2012, and his claim must be denied.

The undersigned appreciates that the Veteran took the time to testify at the June 2017 hearing and his service to this country.  


ORDER

Service connection for PTSD is denied. 

Service connection for an acquired psychiatric disorder, other than anxiety disorder, and to include depression, is denied.  

Service connection for alcohol abuse as secondary to a service-connected acquired psychiatric disorder is denied. 

Service connection for diabetes mellitus, type II, is denied.

Service connection for a heart disorder is denied. 

A temporary total evaluation because of treatment and hospitalization for a service-connected acquired psychiatric disability, to include PTSD, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


